DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Receipt is acknowledged of the amendment filed 6/25/2021. Claims 1-6 has been amended. No claims have been added. No claims have been cancelled. Claims 1-6 are pending and an action is as follows.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mueck et al. US 2019/0045397 (hereinafter Mueck) in view of Fong et al. US 2013/0322370 (hereinafter Fong) and Semaan et al. US 2018/0242234 (hereinafter Semaan).

Regarding claim 1, Mueck teaches a terminal (Figure 2, mobile terminal 12) that communicates with a base station (Figures 1-2, Base station 104), the terminal comprising: 
a processor configured to generate terminal capability information including information indicating an uplink band combination and information indicating whether the terminal is capable of simultaneous transmission in the uplink band combination [Mueck, ¶109 (the FDD/TDD allocation controller 120 evaluates the available dynamic allocation criteria including the mobile terminal access channel properties), ¶110 & ¶113-¶114 (the mobile terminal 102 processor provides its dynamic allocation criteria and carrier FDD/TDD aggregation capabilities  to the FDD/TDD allocation controller using control signaling sent by way of the base station 104 indicating channel access properties, this is inclusive of the mobile terminals ability to simultaneously transmit in the uplink data to the base station using carrier aggregation of FDD/TDD channels as per ¶70).
a transmitter configured to transmit the generated terminal capability information to the base station (In Mueck, the mobile terminal 102 provides its dynamic allocation criteria and FDD/TDD carrier aggregation capabilities  to the FDD/TDD allocation controller 120 using control signaling transmitted by way of the base station 104 indicating channel access properties, this is inclusive of the mobile terminals 
a receiver configured to receive an uplink scheduling assignment from the base station, wherein the simultaneous  transmission is performed in the uplink band combination based on the uplink scheduling assignment (In Mueck ¶122 the FDD/TDD allocation controller 120 evaluates the terminal's FDD/TDD carrier aggregation capabilities and dynamic allocation criteria, the determines the FDD/TDD data allocation ratio to be utilized by the mobile terminal 102 and provides this data allocation ratio carried in control signaling to the mobile terminal 102 by way of the base station 104. ¶124 & ¶126, wherein the data allocation ratio is received and utilized by the mobile station in an uplink perspective to distribute the uplink data simultaneously between the FDD channel and TDD channel.), 
While Mueck teaches some of the elements of the generation unit configured to generate terminal capability information, it does not teach wherein generation unit is comprised within the UE and actually generates the terminal capability information.
However, regarding claim 1, Fong teaches a terminal (Figure 3, mobile terminal 115) that communicates with a base station (Figure 3, Base station 105), the terminal comprising: 
a processor configured to generate terminal capability information including information indicating an uplink band combination and information indicating whether capable of simultaneous transmission in the uplink band combination  [Fong, (Figure 6. UE Capability module 284, ¶42 and ¶52-¶53 (UE supports carrier aggregation for simultaneous uplink transmissions), Figure 9, 915-920 and ¶73].
	It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Mueck, indicating a user terminal apparatus having the ability to perform carrier aggregation in the UL communication path, with the teachings of Fong, indicating that the UE comprises a capability module which generates a message containing the 
	However, Semaan teaches wherein the terminal’s uplink band combination is of Long Term Evolution (LTE) and New Radio Access Technology (NR) dual connectivity. It also teaches wherein the LTE uplink and NR uplink transmission is simultaneous based on uplink scheduling [Semaan, Figure 2a, ¶5-¶6 (simultaneous operation of UL transmissions on bands of LTE and 5G NR RATs based on the allocation of spectrum resources to the UE as per Semaan ¶2-¶3 which discusses the LTE and 5G NR user plane aggregation for tight integration) also see ¶38. The Examiner notes that the Semaan reference teaches that while there are design complexities in operating both LTE and 5G NR at the same time to communicate from a UE to a base station capable of communicating using both LTE and 5G NR RATs over different frequency bands at the same time, there are instances where it would be possible and desirable to communicate LTE and 5G NR uplink signals simultaneously to the base station wherein the RATs are co-located at the base station as per Figure 1a of Semaan while sacrificing cost and power resources at the UE. In such a case the base station and the UE will be participating in a dual connectivity mode and information indicating the terminal’s capability will be exchanged and known to the base station in order to carry out the simultaneous multi-RAT communication over the different bands by the UE sending scheduling requests for access to resources which are granted by the base station ¶4-¶6 & ¶40-¶42. While it is noted that the UE may choose only one RAT/band for transmissions, it is also noted that the communication of scheduling requests for the granting available resources the same for the instances in which the dual connectivity mode is used for transmitting UL communications 
	It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Mueck, in view Fong indicating a user terminal apparatus having the ability to perform carrier aggregation in the UL communication path, with the teachings of Semaan, indicating that the UE comprises the ability to simultaneously operate transmitters to transmit UL signals to both LTE and 5G NR RATs. The resulting benefit of the combination would have been the ability to ensure that the network and UE have the ability to offer the end user increased throughput and improved data communication rates and the ability to maintain communication in the event that a link is impaired or compromised.

Regarding claim 2, the combination of Mueck, in view of Fong and Semaan teaches the terminal according to claim 1, wherein the information indicating whether the terminal is capable of simultaneous LTE uplink and NR uplink transmission in a first uplink band combination is not included in the terminal capability information in a case of being capable of simultaneous LTE uplink and NR uplink transmission in the first uplink band combination, and 
information indicating whether the terminal is not capable of simultaneous LTE uplink and NR uplink transmission in a second uplink band combination is included in the terminal capability information in a case of not being capable of simultaneous LTE uplink and NR uplink transmission in the second uplink band combination (Mueck, ¶57, ¶107-¶108 and ¶116 ratio information of being capable of simultaneous transmissions in a first uplink band combination is not included with the 0% ratio (with respect to the 0% ratio, this represents that nothing is included in the simultaneous transmission capability request/selection for the mobile in the first uplink band combination) and information indicating not being capable of simultaneous transmission in a second uplink band is included in the 

Regarding claim 3, the combination of Mueck, in view of Fong and Semaan teaches the terminal according to claim 1, wherein information indicating whether the terminal is capable of single band transmission is included in the terminal capability information in a case of being capable of uplink transmission in each of a plurality of uplink bands included in the uplink band combination (Mueck, ¶51-¶52 allocation information for the mobile terminal to employ single channel data loads between alternating FDD/TDD channels exclusively one at a time to implement a single channel communication exchange. Additionally in ¶136 of Mueck, the allocation criteria may be provided based on capability information received from the mobile terminal). 

Regarding claim 4, Mueck teaches the terminal according to claim 1, but it does not teach wherein a value indicating a maximum sensitivity degradation in a case of performing simultaneous LTE uplink and NR uplink transmission in the uplink band combination is included in the terminal capability information
	However, Fong teaches wherein a value indicating a maximum sensitivity degradation in a case of performing simultaneous transmission in the uplink band combination is included in the terminal capability information [Fong, Figure 5, 310-d (output power<Min CA output when supporting UL Carrier Aggregation) also see ¶107, ¶46 & ¶68-¶69]. 

	However, Semaan teaches a case performing simultaneous LTE uplink and NR uplink [Semaan, Figure 2a and ¶4-¶6].
	It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Mueck, in view Fong indicating a user terminal apparatus having the ability to perform carrier aggregation in the UL communication path, with the teachings of Semaan, indicating that the UE comprises the ability to simultaneously operate transmitters to transmit UL signals to both LTE and 5G NR RATs. The resulting benefit of the combination would have been the ability to ensure that the network and UE have the ability to offer the end user increased throughput and improved data communication rates and the ability to maintain communication in the event that a link is impaired or compromised.

Regarding claim 5, the combination of Mueck in view of Fong and Semaan teaches the terminal according to claim 4, wherein the uplink band combination is associated with values indicating a plurality of maximum sensitivity degradations, and information indicating one of the values from among the values indicating a plurality of maximum sensitivity degradations is included in the terminal capability information [Fong, ¶69-¶70(UE Capability Information comprises a plurality of degradations 
	The rejection of claim 5 uses similar motivation to combine the prior arts as was applied to claim 4 above.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fong et al. US 2013/0322370 (hereinafter Fong) in view of Semaan et al. US 2018/0242234 (hereinafter Semaan).

Regarding claim 6, Fong teaches a base station apparatus (Figure 3, 105-d) that performs communications with a user apparatus (115-b), the base station apparatus comprising
a processor (control module 720) configured to request for terminal capability information including information indicating whether the terminal is capable of simultaneous transmission in an uplink band combination [Fong, Figure 7, Control module 720 & ¶80, Also see Figure 9, Step 910 and ¶99 base station transmission of UECapabilityEnquiry 305 for determining the capability of the UE to perform carrier aggregation on the UL bands]; 
a receiver configured to receive the requested terminal capability information from the terminal [Fong’s UE Capability Receiving Module 740, ¶82 This module is configured to configured to perform the receiving of the UE Capability Information 310 by the base station 105 from the UE 115]; and 
a transmitter configured to transmit to the terminal an uplink scheduling assignment that is determined based on the terminal capability information, wherein the simultaneous transmission is performed in the uplink band combination based on the uplink scheduling assignment [Fong, Figure 7, Signaling module 290-a, ¶84, Figure 3 and 5, Step 315 and 315a for scheduling the UE to perform simultaneous 
	However, Semaan teaches wherein the terminal’s uplink band combination is of Long Term Evolution (LTE) and New Radio Access Technology (NR) dual connectivity. It also teaches wherein the LTE uplink and NR uplink transmission is simultaneous based on uplink scheduling [Semaan, Figure 2a, ¶5-¶6 (simultaneous operation of UL transmissions on bands of LTE and 5G NR RATs based on the allocation of spectrum resources to the UE as per Semaan ¶2-¶3 which discusses the LTE and 5G NR user plane aggregation for tight integration) also see ¶38. Also see ¶38. The Examiner notes that the Semaan reference teaches that while there are design complexities in operating both LTE and 5G NR at the same time to communicate from a UE to a base station capable of communicating using both LTE and 5G NR RATs over different frequency bands at the same time, there are instances where it would be possible and desirable to communicate LTE and 5G NR uplink signals simultaneously to the base station wherein the RATs are co-located at the base station as per Figure 1a of Semaan while sacrificing cost and power resources at the UE. In such a case the base station and the UE will be participating in a dual connectivity mode and information indicating the terminal’s capability will be exchanged and known to the base station in order to carry out the simultaneous multi-RAT communication over the different bands by the UE sending scheduling requests for access to resources which are granted by the base station ¶4-¶6 & ¶40-¶42. While it is noted that the UE may choose only one RAT/band for transmissions, it is also noted that the communication of scheduling requests for the granting available resources the same for the instances in which the dual connectivity mode is used for transmitting UL communications simultaneously over LTE and 5G NR RATs/bands (Semaan ¶4-¶6) to inform the base station of the current capability of the UE and synchronize the UE with the base station for scheduled UL resources]
	It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Fong indicating a user terminal apparatus having .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LONNIE V SWEET/Primary Examiner, Art Unit 2467